FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                       UNITED STATES CO URT O F APPEALS
                                                                 October 24, 2007
                                                      Elisabeth A. Shumaker
                           FO R TH E TENTH CIRCUIT        Clerk of Court




    LILLIA N BA RTO N ,

                 Plaintiff-Appellant,

    v.                                                    No. 06-1536
                                               (D.C. Nos. 03-cv-2633-PSF-PAC &
    CITY AND COU NTY OF DENVER;                       04-cv-319-PSF-PAC)
    R. BLEA, Officer, Badge No. 99006;                     (D . Colo.)
    N. SA GAN, Officer, Badge No.
    96-021; JOSH VASCO NCELLO S,

                 Defendants-Appellees,

          and

    JO HN HICKENLOOPER, M ayor, in
    his official capacity; WE LLIN GTON
    W EBB, as former M ayor, in his
    official capacity; GERALD R.
    W HITM AN, Chief of Police, City and
    County of Denver, in his official
    capacity only; J. W ALLACE
    W ORTHAM , JR., former Denver City
    Attorney, in his official capacity only;
    CHRIS RAM SEY, former Denver
    Deputy City Attorney, in his official
    capacity only; RU DY SANDO VA L,

                 Defendants.



                               OR D ER AND JUDGM ENT *

*
     After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
                                                                       (continued...)
Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge and
T YM K O VIC H, Circuit Judge.




      Lillian Barton was arrested by Denver, Colorado, police officers Richard

Blea, Nicholas Sagan, and Joshua Vasconcellos (the “officers”) for interfering

with police authority. W hen the charge was later dismissed by the state court, she

initiated this action under 42 U.S.C. § 1983 against the officers, the City and

County of Denver (the “City”), and several city officials. A number of her claims

were dismissed on summary judgment, and a jury returned a verdict in favor of

the officers on those that remained. M s. Barton appeals pro se. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                         I.

      W e paraphrase M s. Barton’s seven appellate contentions as follows: (1) the

defendants were bound by claim and issue preclusion from litigating whether they

had probable cause to arrest her because the criminal charge had been dismissed

for lack of probable cause; (2) the Double Jeopardy Clause barred relitigation of

the issues resolved in her criminal case; (3) she was denied due process when her


*
 (...continued)
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
trial lawyer refused to question a witness’s identity; (4) the district court erred in

allowing her to be cross-examined with her uncorrected deposition testimony; (5)

the district court deviated from its proper procedure in considering the magistrate

judge’s report and recommendation; (6) the district court abused its discretion by

forcing her to show cause why she should not be sanctioned for filing excessive

pro se motions; and (7) the district court exceeded its jurisdiction by relitigating

the earlier criminal case.

                                           II.

      M s. Barton’s first, second, and seventh contentions all claim, in essence,

that the federal court was bound by the state court’s decision dismissing the

criminal charge against her. All these contentions fail. Claim and issue

preclusion are not available to M s. Barton “because there is no privity between

the prosecution in the criminal case and the officer” sued under § 1983. Novitsky

v. City of Aurora, 491 F.3d 1244, 1252 n.2 (10th Cir. 2007) (applying Colorado

law); M organ v. Gertz, 166 F.3d 1307, 1309 (10th Cir. 1999) (same); see also

M cFarland v. Childers, 212 F.3d 1178, 1185-86 (10th Cir. 2000) (applying

Oklahoma law ); Kinslow v. Ratzlaff, 158 F.3d 1104, 1106-07 (10th Cir. 1998)

(same). The D ouble Jeopardy Clause contention lacks merit because the Clause

protects only against a second criminal prosecution, not a civil proceeding. See

Hudson v. United States, 522 U.S. 93, 99 (1997). And we can conceive of no

support for M s. Barton’s seventh contention, that the federal court exceeded its

                                           -3-
jurisdiction. M s. Barton argues that the state-court decision controls this case

through the doctrine of stare decisis. But the stare decisis effect of a state-court

decision interpreting federal law is limited to the courts of that state; that doctrine

cannot bind a federal court to follow a state court’s interpretation of federal law,

which is the issue in a § 1983 proceeding, see M artin v. Duffie, 463 F.2d 464,

467-68 (10th Cir. 1972).

      As for M s. Barton’s third contention, that her lawyer’s errors violated her

rights “to a fair trial and to confront witnesses under the Sixth Amendment,” A plt.

Br. at 36, she is “confus[ing] this civil case with a Sixth Amendment based claim

for the re-trial of a criminal case.” M acCuish v. United States, 844 F.2d 733, 735

(10th Cir. 1988) (internal quotation marks omitted). “The protections provided by

the Sixth Amendment are explicitly confined to ‘criminal prosecutions.’” Austin

v. United States, 509 U.S. 602, 608 (1993).

      M s. Barton’s fourth contention is that the district court should not have

allowed her to be impeached with her uncorrected deposition testimony. But it is

impossible for us to determine whether any error occurred, or whether an error

was prejudicial, because her briefs do not point to specific testimony that was

improperly affected by use of an uncorrected deposition. W e therefore cannot

grant relief based on this contention. See Marino v. Otis Eng’g Corp., 839 F.2d

1404, 1410-11 (10th Cir. 1988) (refusing to grant relief in the absence of clear

prejudicial error).

                                          -4-
       Next, M s. Barton contends that the district court deviated from its proper

procedure in granting partial summary judgment for the defendants. Although it

is difficult to discern her precise contention, she seems to attack the magistrate

judge’s authority to issue a report and recommendation on the defendants’ motion

for partial summary judgment, as well as the district judge’s authority to adopt or

reject it.

       This contention is meritless. Under 28 U.S.C. § 636(b)(1)(B), a magistrate

judge is authorized to recommend to a district judge a proposed disposition on a

motion for summary judgment. “W ithin ten days after being served with a copy,

any party may serve and file written objections to such proposed findings and

recommendations.” Id., § 636(b)(1). Then, the district judge, after reviewing

de novo those portions of the magistrate judge’s report and recommendation to

which objection has been made, is free to “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” Id.

       Here, the district judge referred the defendants’ motion for partial summary

judgment to the magistrate judge for her recommendation on a proposed

disposition. The magistrate judge issued a report, recommending that the motion

be granted in substantial part and denied in part. M s. Barton filed objections to

this recommendation, and the district judge considered but overruled those

objections. After conducting a de novo review, the district judge concluded that




                                          -5-
the magistrate judge’s report ought to be adopted in part and rejected in part. The

magistrate and district judges operated in accord with their statutory authority.

      Finally, M s. Barton contends that the district court abused its discretion in

striking a pro se pleading filed by her after counsel had entered an appearance on

her behalf and ordering her to show cause why her case should not be dismissed

as a sanction for filing excessive pro se motions while represented by counsel.

But she has failed to point to any prejudice that she suffered as a result of this

order. (The court did not dismiss her case as a sanction.) Therefore, we need not

address the propriety of the court’s order. See United States v. Garot, 801 F.2d

1241, 1250 (10th Cir. 1986).

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      Harris L Hartz
                                                      Circuit Judge




                                          -6-